OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response 9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21701 The Destination Funds (Exact name of registrant as specified in charter) 2001 North Main Street, Suite 270 Walnut Creek, California (Address of principal executive offices) (Zip code) Wade R. Bridge Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: 513-587-3406 Date of fiscal year end:August 31, 2009 Date of reporting period: July 1, 2009 - April 16, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures (“CUSIP”) number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Destination Funds By (Signature and Title)* /s/ Michael A. Yoshikami Michael A. Yoshikami, President Date June 9, 2010 * Print the name and title of each signing officer under his or her signature. EXHIBIT A NAME OF FUND: DESTINATION SELECT EQUITY FUND (DSEQX) For shareholder meetings held from July 1, 2009 through April 16, 2010 VODAFONE GROUP PLC Security 92857W209 Meeting Type Annual Ticker Symbol VOD Meeting Date 28-Jul-2009 ISIN US92857W2098 Agenda 933112790 - Management City Holding Recon Date 01-Jun-2009 Country United States Vote Deadline Date 17-Jul-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Receive Directors' Report Management For For 02 Election of Directors (Majority Voting) Management For For 03 Election of Directors (Majority Voting) Management For For 04 Election of Directors (Majority Voting) Management For For 05 Election of Directors (Majority Voting) Management For For 06 Election of Directors (Majority Voting) Management For For 07 Election of Directors (Majority Voting) Management For For 08 Election of Directors (Majority Voting) Management For For 09 Election of Directors (Majority Voting) Management For For 10 Election of Directors (Majority Voting) Management For For 11 Election of Directors (Majority Voting) Management For For 12 Election of Directors (Majority Voting) Management For For 13 Election of Directors (Majority Voting) Management For For 14 Election of Directors (Majority Voting) Management Abstain Against 15 Election of Directors (Majority Voting) Management For For 16 Miscellaneous Corporate Governance Management For For 17 Miscellaneous Corporate Governance Management For For 18 Ratify Appointment of Independent Auditors Management For For 19 Approve Remuneration of Directors and Auditors Management For For 20 Allot Securities Management For For 21 Authorize Co to Carry Out Rights Issues/Ltd Issuances w/o Preemptive Rights Management For For 22 Authorize Purchase of Assets Management For For 23 Approve Article Amendments Management Abstain Against 24 Miscellaneous Corporate Governance Management Abstain Against LEGG MASON, INC. Security Meeting Type Annual Ticker Symbol LM Meeting Date 28-Jul-2009 ISIN US5249011058 Agenda 933116281 - Management City Holding Recon Date 29-May-2009 Country United States Vote Deadline Date 27-Jul-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 ROBERT E. ANGELICA Withheld Against 2 BARRY W. HUFF Withheld Against 3 JOHN E. KOERNER III Withheld Against 4 CHERYL GORDON KRONGARD Withheld Against 5 SCOTT C. NUTTALL Withheld Against 02 Amend Stock Compensation Plan Management Abstain Against 03 Ratify Appointment of Independent Auditors Management Abstain Against 04 S/H Proposal - Advisory Vote Executive Pay Shareholder Abstain Against 05 S/H Proposal - Election of Directors By Majority Vote Shareholder Abstain Against AUTOMATIC DATA PROCESSING, INC. Security Meeting Type Annual Ticker Symbol ADP Meeting Date 10-Nov-2009 ISIN US0530151036 Agenda 933148288 - Management City Holding Recon Date 11-Sep-2009 Country United States Vote Deadline Date 09-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 GREGORY D. BRENNEMAN For For 2 LESLIE A. BRUN For For 3 GARY C. BUTLER For For 4 LEON G. COOPERMAN For For 5 ERIC C. FAST For For 6 LINDA R. GOODEN For For 7 R. GLENN HUBBARD For For 8 JOHN P. JONES For For 9 CHARLES H. NOSKI For For 10 SHARON T. ROWLANDS For For 11 GREGORY L. SUMME For For 02 Ratify Appointment of Independent Auditors Management For For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 19-Nov-2009 ISIN US5949181045 Agenda 933150310 - Management City Holding Recon Date 04-Sep-2009 Country United States Vote Deadline Date 18-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors (Majority Voting) Management For For 02 Election of Directors (Majority Voting) Management For For 03 Election of Directors (Majority Voting) Management For For 04 Election of Directors (Majority Voting) Management For For 05 Election of Directors (Majority Voting) Management For For 06 Election of Directors (Majority Voting) Management For For 07 Election of Directors (Majority Voting) Management For For 08 Election of Directors (Majority Voting) Management For For 09 Election of Directors (Majority Voting) Management For For 10 Ratify Appointment of Independent Auditors Management For For 11 Approve Charter Amendment Management For For 12 Miscellaneous Compensation Plans Management For For 13 S/H Proposal - Health Issues Shareholder Against For 14 S/H Proposal - Report on Charitable Contributions Shareholder Against For CAMPBELL SOUP COMPANY Security Meeting Type Annual Ticker Symbol CPB Meeting Date 19-Nov-2009 ISIN US1344291091 Agenda 933153152 - Management City Holding Recon Date 21-Sep-2009 Country United States Vote Deadline Date 18-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 Election of Directors Management 1 EDMUND M. CARPENTER For For 2 PAUL R. CHARRON For For 3 DOUGLAS R. CONANT For For 4 BENNETT DORRANCE For For 5 HARVEY GOLUB For For 6 LAWRENCE C. KARLSON For For 7 RANDALL W. LARRIMORE Withheld Against 8 MARY ALICE D. MALONE For For 9 SARA MATHEW For For 10 WILLIAM D. PEREZ For For 11 CHARLES R. PERRIN For For 12 A. BARRY RAND For For 13 NICK SHREIBER For For 14 ARCHBOLD D. VAN BEUREN For For 15 LES C. VINNEY For For 16 CHARLOTTE C. WEBER For For 2 Ratify Appointment of Independent Auditors Management For For 3 Approve Stock Compensation Plan Management For For ACTIVISION BLIZZARD INC Security 00507V109 Meeting Type Special Ticker Symbol ATVI Meeting Date 17-Dec-2009 ISIN US00507V1098 Agenda 933168456 - Management City Holding Recon Date 05-Nov-2009 Country United States Vote Deadline Date 16-Dec-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Approve Stock Compensation Plan Management For For BERKSHIRE HATHAWAY INC. Security Meeting Type Special Ticker Symbol BRKB Meeting Date 20-Jan-2010 ISIN US0846702076 Agenda 933174699 - Management City Holding Recon Date 30-Nov-2009 Country United States Vote Deadline Date 19-Jan-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Approve Stock Split Management Abstain Against 02 Approve Charter Amendment Management Abstain Against 03 Approve Par Value Change Management Abstain Against 04 Authorize Common Stock Increase Management Abstain Against 05 Stock Conversion Management Abstain Against MONSANTO COMPANY Security 61166W101 Meeting Type Annual Ticker Symbol MON Meeting Date 26-Jan-2010 ISIN US61166W1018 Agenda 933172900 - Management City Holding Recon Date 27-Nov-2009 Country United States Vote Deadline Date 25-Jan-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 Approve Stock Compensation Plan Management For For COSTCO WHOLESALE CORPORATION Security 22160K105 Meeting Type Annual Ticker Symbol COST Meeting Date 28-Jan-2010 ISIN US22160K1051 Agenda 933175300 - Management City Holding Recon Date 23-Nov-2009 Country United States Vote Deadline Date 27-Jan-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 B.S. CARSON, SR., M.D. For For 2 WILLIAM H. GATES For For 3 HAMILTON E. JAMES Withheld Against 4 JILL S. RUCKELSHAUS For For 02 Amend Stock Compensation Plan Management Against Against 03 Ratify Appointment of Independent Auditors Management For For THE WALT DISNEY COMPANY Security Meeting Type Annual Ticker Symbol DIS Meeting Date 10-Mar-2010 ISIN US2546871060 Agenda 933183751 - Management City Holding Recon Date 11-Jan-2010 Country United States Vote Deadline Date 09-Mar-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management Against Against 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 1J Election of Directors (Majority Voting) Management For For 1K Election of Directors (Majority Voting) Management For For 1L Election of Directors (Majority Voting) Management For For 1M Election of Directors (Majority Voting) Management Against Against 02 Ratify Appointment of Independent Auditors Management For For 03 Amend Stock Compensation Plan Management For For 04 Approve Charter Amendment Management For For 05 Approve Charter Amendment Management For For 06 Approve Charter Amendment Management For For 07 Classify/Stagger Board of Directors Management For For 08 S/H Proposal - Advisory Vote Executive Pay Shareholder For Against 09 S/H Proposal - Human Rights Related Shareholder Against For UNITED TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol UTX Meeting Date 14-Apr-2010 ISIN US9130171096 Agenda 933195530 - Management City Holding Recon Date 16-Feb-2010 Country United States Vote Deadline Date 13-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 LOUIS R. CHENEVERT For For 2 JOHN V. FARACI For For 3 JEAN-PIERRE GARNIER For For 4 JAMIE S. GORELICK For For 5 CARLOS M. GUTIERREZ For For 6 EDWARD A. KANGAS For For 7 CHARLES R. LEE For For 8 RICHARD D. MCCORMICK For For 9 HAROLD MCGRAW III For For 10 RICHARD B. MYERS For For 11 H. PATRICK SWYGERT For For 12 ANDRE VILLENEUVE For For 13 CHRISTINE TODD WHITMAN For For 02 Ratify Appointment of Independent Auditors Management For For 03 S/H Proposal - Advisory Vote Executive Pay Shareholder For Against MOODY'S CORPORATION Security Meeting Type Annual Ticker Symbol MCO Meeting Date 20-Apr-2010 ISIN US6153691059 Agenda 933198865 - Management City Holding Recon Date 01-Mar-2010 Country United States Vote Deadline Date 19-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management Abstain Against 1B Election of Directors (Majority Voting) Management Abstain Against 1C Election of Directors (Majority Voting) Management Abstain Against 02 Amend Stock Compensation Plan Management Abstain Against 03 Amend Stock Compensation Plan Management Abstain Against 04 Ratify Appointment of Independent Auditors Management Abstain Against 05 Miscellaneous Shareholder Proposal Shareholder Abstain Against U.S. BANCORP Security Meeting Type Annual Ticker Symbol USB Meeting Date 20-Apr-2010 ISIN US9029733048 Agenda 933203159 - Management City Holding Recon Date 22-Feb-2010 Country United States Vote Deadline Date 19-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 1J Election of Directors (Majority Voting) Management For For 1K Election of Directors (Majority Voting) Management For For 1L Election of Directors (Majority Voting) Management For For 1M Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 Approve Stock Compensation Plan Management For For 04 Miscellaneous Compensation Plans Management For For THE COCA-COLA COMPANY Security Meeting Type Annual Ticker Symbol KO Meeting Date 21-Apr-2010 ISIN US1912161007 Agenda 933196758 - Management City Holding Recon Date 22-Feb-2010 Country United States Vote Deadline Date 20-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors (Majority Voting) Management Against Against 02 Election of Directors (Majority Voting) Management For For 03 Election of Directors (Majority Voting) Management For For 04 Election of Directors (Majority Voting) Management Against Against 05 Election of Directors (Majority Voting) Management For For 06 Election of Directors (Majority Voting) Management For For 07 Election of Directors (Majority Voting) Management For For 08 Election of Directors (Majority Voting) Management For For 09 Election of Directors (Majority Voting) Management For For 10 Election of Directors (Majority Voting) Management For For 11 Election of Directors (Majority Voting) Management For For 12 Election of Directors (Majority Voting) Management For For 13 Election of Directors (Majority Voting) Management For For 14 Election of Directors (Majority Voting) Management Against Against 15 Ratify Appointment of Independent Auditors Management For For 16 S/H Proposal - Report on Executive Compensation Shareholder For Against 17 S/H Proposal - Establish Independent Chairman Shareholder For Against 18 S/H Proposal - Executive Compensation Shareholder For Against 19 S/H Proposal - Environmental Shareholder Against For JOHNSON & JOHNSON Security Meeting Type Annual Ticker Symbol JNJ Meeting Date 22-Apr-2010 ISIN US4781601046 Agenda 933205963 - Management City Holding Recon Date 23-Feb-2010 Country United States Vote Deadline Date 21-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management Against Against 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management Against Against 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management Against Against 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management Against Against 1H Election of Directors (Majority Voting) Management Against Against 1I Election of Directors (Majority Voting) Management For For 1J Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 S/H Proposal - Advisory Vote Executive Pay Shareholder For Against 04 S/H Proposal - Proxy Process/Statement Shareholder Against For PFIZER INC. Security Meeting Type Annual Ticker Symbol PFE Meeting Date 22-Apr-2010 ISIN US7170811035 Agenda 933210243 - Management City Holding Recon Date 23-Feb-2010 Country United States Vote Deadline Date 21-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 1J Election of Directors (Majority Voting) Management For For 1K Election of Directors (Majority Voting) Management For For 1L Election of Directors (Majority Voting) Management For For 1M Election of Directors (Majority Voting) Management For For 1N Election of Directors (Majority Voting) Management For For 1O Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 Approve Compensation Discussion and Analysis Report Management For For 04 Approve Charter Amendment Management For For 05 S/H Proposal - Executive Compensation Shareholder Against For GRACO INC. Security Meeting Type Annual Ticker Symbol GGG Meeting Date 23-Apr-2010 ISIN US3841091040 Agenda 933197205 - Management City Holding Recon Date 22-Feb-2010 Country United States Vote Deadline Date 22-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 J. KEVIN GILLIGAN Withheld Against 2 WILLIAM G. VAN DYKE Withheld Against 02 Ratify Appointment of Independent Auditors Management For For 03 Approve Stock Compensation Plan Management For For 04 S/H Proposal - Election of Directors By Majority Vote Shareholder For Against ABBOTT LABORATORIES Security Meeting Type Annual Ticker Symbol ABT Meeting Date 23-Apr-2010 ISIN US0028241000 Agenda 933205898 - Management City Holding Recon Date 24-Feb-2010 Country United States Vote Deadline Date 22-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 R.J. ALPERN For For 2 R.S. AUSTIN For For 3 W.M. DALEY For For 4 W.J. FARRELL For For 5 H.L. FULLER For For 6 W.A. OSBORN For For 7 D.A.L. OWEN For For 8 R.S. ROBERTS For For 9 S.C. SCOTT III For For 10 W.D. SMITHBURG For For 11 G.F. TILTON For For 12 M.D. WHITE For For 02 Ratify Appointment of Independent Auditors Management For For 03 S/H Proposal - Advisory Vote Executive Pay Shareholder For Against 04 S/H Proposal - Proxy Process/Statement Shareholder Against For INTERNATIONAL BUSINESS MACHINES CORP. Security Meeting Type Annual Ticker Symbol IBM Meeting Date 27-Apr-2010 ISIN US4592001014 Agenda 933199653 - Management City Holding Recon Date 26-Feb-2010 Country United States Vote Deadline Date 26-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management Against Against 1B Election of Directors (Majority Voting) Management Against Against 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management Against Against 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management Against Against 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 1J Election of Directors (Majority Voting) Management For For 1K Election of Directors (Majority Voting) Management For For 1L Election of Directors (Majority Voting) Management For For 1M Election of Directors (Majority Voting) Management For For 1N Election of Directors (Majority Voting) Management Abstain Against 02 Ratify Appointment of Independent Auditors Management For For 03 S/H Proposal - Limit Compensation Shareholder Against For 04 S/H Proposal - Adopt Cumulative Voting Shareholder Against For 05 S/H Proposal - Proxy Process/Statement Shareholder For Against 06 S/H Proposal - Advisory Vote Executive Pay Shareholder For Against STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 27-Apr-2010 ISIN US8636671013 Agenda 933206131 - Management City Holding Recon Date 01-Mar-2010 Country United States Vote Deadline Date 26-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 HOWARD E. COX, JR. For For 2 SRIKANT M. DATAR For For 3 DONALD M. ENGELMAN Withheld Against 4 LOUISE L. FRANCESCONI Withheld Against 5 HOWARD L. LANCE For For 6 STEPHEN P. MACMILLAN For For 7 WILLIAM U. PARFET Withheld Against 8 RONDA E. STRYKER For For 02 Ratify Appointment of Independent Auditors Management For For GENERAL ELECTRIC COMPANY Security Meeting Type Annual Ticker Symbol GE Meeting Date 28-Apr-2010 ISIN US3696041033 Agenda 933200090 - Management City Holding Recon Date 01-Mar-2010 Country United States Vote Deadline Date 27-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management A1 Election of Directors (Majority Voting) Management Abstain Against A2 Election of Directors (Majority Voting) Management Abstain Against A3 Election of Directors (Majority Voting) Management Abstain Against A4 Election of Directors (Majority Voting) Management Abstain Against A5 Election of Directors (Majority Voting) Management Abstain Against A6 Election of Directors (Majority Voting) Management Abstain Against A7 Election of Directors (Majority Voting) Management Abstain Against A8 Election of Directors (Majority Voting) Management Abstain Against A9 Election of Directors (Majority Voting) Management Abstain Against A10 Election of Directors (Majority Voting) Management Abstain Against A11 Election of Directors (Majority Voting) Management Abstain Against A12 Election of Directors (Majority Voting) Management Abstain Against A13 Election of Directors (Majority Voting) Management Abstain Against A14 Election of Directors (Majority Voting) Management Abstain Against A15 Election of Directors (Majority Voting) Management Abstain Against A16 Election of Directors (Majority Voting) Management Abstain Against B1 Ratify Appointment of Independent Auditors Management Abstain Against C1 S/H Proposal - Adopt Cumulative Voting Shareholder Abstain Against C2 S/H Proposal - Proxy Process/Statement Shareholder Abstain Against C3 S/H Proposal - Establish Independent Chairman Shareholder Abstain Against C4 Miscellaneous Shareholder Proposal Shareholder Abstain Against C5 S/H Proposal - Independence of Compensation Consultants Shareholder Abstain Against C6 S/H Proposal - Advisory Vote Executive Pay Shareholder Abstain Against THE MCGRAW-HILL COMPANIES, INC. Security Meeting Type Annual Ticker Symbol MHP Meeting Date 28-Apr-2010 ISIN US5806451093 Agenda 933218895 - Management City Holding Recon Date 08-Mar-2010 Country United States Vote Deadline Date 27-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management Against Against 2A Declassify Board Management For For 2B Eliminate Supermajority Requirements Management For For 3A Eliminate Supermajority Requirements Management For For 3B Eliminate Supermajority Requirements Management For For 3C Eliminate Supermajority Requirements Management For For 3D Eliminate Supermajority Requirements Management For For 04 Miscellaneous Corporate Governance Management For For 05 Amend Stock Compensation Plan Management Against Against 06 Ratify Appointment of Independent Auditors Management For For 07 Miscellaneous Shareholder Proposal Shareholder For Against 08 Miscellaneous Shareholder Proposal Shareholder For Against
